Title: To Thomas Jefferson from Alexander White, 27 February 1781
From: White, Alexander
To: Jefferson, Thomas


Marlboro Iron Works, 27 Feb. 1781. Having been informed that “a Corps of Invalids are to be embodied under the direction of Your Excellency,” White ventures to name Lt. Robert White of the 8th Virginia regiment, who served a year as a volunteer rifleman at Boston in 1775, being only sixteen years old; in June 1777 he was wounded in New Jersey “by a Musket Ball which shattered his thigh Bone.” He languished for two years and, contrary to all expectations, recovered his health but is lame and unfit for active service; he has for some time past, he believes, been entitled to a captain’s commission; and perhaps that can now be given him in the invalid corps. Lt. White being the writer’s nephew, TJ is referred to Col. Wood and Col. Darke for testimony as to his character. Postscript: “The French Fleet is Arived [Safe?].”
